Case: 18-60031      Document: 00514849962        Page: 1     Date Filed: 02/25/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                   No. 18-60031                          February 25, 2019
                                 Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk



JACQUELYN JOHNSON,

                                                Plaintiff−Appellant,

versus

HUNTINGTON INGALLS, INCORPORATED,

                                                Defendant−Appellee.




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                                No. 1:16-CV-304




Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *

      Jacquelyn Johnson sued her employer, Huntington Ingalls, Incorporated
(“HII”), under Title VII and 42 U.S.C. § 1981, alleging primarily that she had

      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 18-60031    Document: 00514849962    Page: 2   Date Filed: 02/25/2019


                                No. 18-60031

been disciplined and harassed because of her race (black) and her sex and that
those actions resulted from a complaint she had made about not receiving a
bonus. Johnson further contended that she had been transferred as punish-
ment for a complaint regarding safety suggestions. She also averred that male
employees were allowed to become instructors in the training school without
having the welding experience she had been told she must have to be an
instructor.

      After discovery, HII moved for summary judgment on the ground that
the Title VII claims were time-barred and that the evidence did not support
Johnson’s claims under Title VII or § 1981.       Johnson conceded that the
Title VII claims were time-barred and that she was pursuing only her § 1981
theories.

      In a careful Memorandum Opinion and Order entered December 12,
2017, the district court agreed that the Title VII claims were tardy. On John-
son’s assertion that she should not have been denied leaderman pay, the court
observed that Johnson had proffered no evidence that she was treated less
favorably than those outside her protected class. The court also noted that the
denial was because of inability or failure to perform and that there was no
evidence of pretext. Regarding retaliation, the court stated that the evidence
showed no causal connection between any protected activity and the alleged
adverse action of transferring Johnson from the training center.

      Johnson appeals pro se. There is no error. The summary judgment, dis-
missing all claims, is AFFIRMED, essentially for the reasons convincingly
explained by the district court. HII moves for reconsideration of the Clerk’s
order granting Johnson’s motion to supplement the record. The motion for
reconsideration is GRANTED. On reconsideration, the motion to supplement
is DENIED.


                                      2